F|LED

UCT - 2 2018

C|erk. U S D\strict Court

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA Djs\ric\ Of Montana
BILLINGS DIVISION Be||mgs
AMERICAN BANKERS CV-l 8-00029-BLG-SPW-TJC
INSURANCE COMPANY OF
FLORIDA,
Plaintiff,

v. ORDER OF DISMISSAL

DALE KILFOY and DEANA

KlLFOY, individually and as owners of
KIDFUN CI-IILDCARE and DOES 1-
5,

Defendants.

 

 

Pursuant to the Notice of Dismissal (Doc. 5) filed by Plaintift` Arnerican
Bankers Insurance Company of Florida pursuant to Federal Rule of Civil Procedure
41(3)(1)(A)(i),

IT IS HEREBY ORDERED, that this action is DISMISSED WITHOUT
PREJUDICE. All deadlines are vacated and any pending motions are denied as

moot.

DATED this [Sf_ day of ctober, 2018.

/sUsAN P. WATTERS
United States District Court Judge

